STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

SEI, BY    KEAN       THOMPSON                                                        NO.     2022      CW    0017

VERSUS


ROBERT      MASON      THOMPSON,          III                                               MARCH      16,    2022




In   Re:          TB       Services,           LLC,                    for
                                                            applying         supervisory                      writs,

                  Family          Court        in     and     for  the   Parish  of  East                      Baton
                  Rouge,         No.    226, 162.




BEFORE:           GUIDRY,         McCLENDON,           THERIOT,       HOLDRIDGE,            AND    CHUTZ,      JJ.


        WRIT DENIED.


                                                            JMG
                                                            PMC
                                                            MRT


        Holdridge           and       Chutz,        JJ.,        dissent    and   would       grant       the    writ
application.                    The    district        court        should       conduct          an   in     camera

inspection            of    all        documents                            to
                                                           responsive             a    discovery             request
directed          to        a     non- party           and        redact     all           confidential          and

irrelevant            materials           prior            to     production          to     the       requesting
party.




COURT      OF    APPEAL,         FIRST    CIRCUIT




     DEPUTY CERK OF COURT
                FOR   THE       COURT